Hooker, J. (dissenting):
Upon her own evidence the plaintiff must fail for omission to show absence of contributory negligence. This question must, of course, be considered in the light of her admitted conduct, at least as against her. There were double street car tracks which plaintiff was endeavoring to cross; she crossed the first track (rail), the second and the third, and was struck by defendant’s car as she was upon the fourth; she says she looked before leaving the curb, which was careful, and again looked both ways when she was between the third and fourth rails, but saw nothing; the failure comprehendingly to see was careless; for although it was night the car bore a headlight, there was nothing to obstruct her view, and she was directly in front of the car, which was so close that she admits she could have stepped out of harm’s way had she known the car was there. It was commendable for her to look while between the the third and fourth rails, but this is not enough to excuse her carelessness in failing to observe what the look should have disclosed. (Dolfini v. Erie R. R. Co., 178 N. Y. 1.)
The judgment should be reversed and a new trial granted.
Judgment and order affirmed, with costs.